DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 1/25/2021 have fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Jung et al (US 2017/0346306) and Kaknevicius et al (Kaknevicius et al: “Managing Inrush Current”, Texas Instruments Application Report, https://www.ti.com/lit/an/slva670a/slva670a.pdf?ts=1614450132107&ref_url=https%253A%252F%252Fwww.google.com%252F, May 2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 10,241,283) in view of Schemmann (US 2011/0129229) and Vantu et al (US 2009/0001938) and Nelson et al (US 2007/0010132) and Shimizu et al (US 2020/0233166) and Jung et al (US 2017/0346306) and Kaknevicius et al (Kaknevicius et al: “Managing Inrush Current”, Texas Instruments Application Report, https://www.ti.com/lit/an/slva670a/slva670a.pdf?ts=1614450132107&ref_url=https%253A%252F%252Fwww.google.com%252F, May 2015).
1). With regard to claim 1, Shen et al discloses an optical data interconnect system (Figures 1 and 2) for a source (e.g., signal source or “video source”, column 2 line 28) and a sink (e.g., display, column 2 line 28), comprising: 
a first HDMI compatible electrical connector (the first HDMI connector as shown in Figure 2,  which receives TMDS signals, and CEC SDA, SCL and HPD etc.) able to receive electrical signals (TMDS signals, and CEC SDA, SCL and HPD etc.) from the source; 
a first signal converter (22) connected to the first HDMI compatible electrical connector and including electronics (“electro-optic conversion” electronics) for conversion of differential electrical signals (TMDS signals etc.) to optical signals (“the high-frequency signal transmission can be performed between the first HDMI connector 2 and the second HDMI connector 3 to implement electro-optical signal conversion process and the photo-electric signal conversion process for the four-channel high-speed differential pair TMDS signals, thereby achieving the objective of ultra high-definition long distance transmission for the first optical signal.”), with the electronics including an optical conversion device (“electro-optic conversion” device); 

a second signal converter (32) connected to the at least one optical fiber and including electronics (“photo-electric conversion” electronics) for conversion of optical signals to differential electrical signals (column 5 line 39 to column 6 line 16 etc., “The first photo-electric conversion module 32 can convert the first optical signal into the first electric signal, and the converted electric signal is transmitted to the other of the preset electronic/electric products through the signal terminal group 31, so that the high-frequency signal transmission can be performed between the first HDMI connector 2 and the second HDMI connector 3 to implement electro-optical signal conversion process and the photo-electric signal conversion process for the four-channel high-speed differential pair TMDS signals, thereby achieving the objective of ultra high-definition long distance transmission for the first optical signal.”); 
a power module (the module for power supply device 4 in Figure 1) for the second signal converter including a power tap (the tap 4, column 6 lines 48-52) connected to differential circuitry (column 6 lines 48-52, the tap 4 “for provide electric energy to the second HDMI connector 3”, that is, the power tap is connected to differential circuitry); and
a second HDMI compatible electrical connector (the second HDMI connector as shown in Figure 2, which passes TMDS signals, and CEC SDA, SCL and HPD etc. to a sink/display) connected to the second signal converter and able to send signals to the sink. 

Regarding the rechargeable battery module, Schemmann discloses a receiving device that can be used for HDMI signal transmission ([0003], [0027, [0038], [0050], [0074]-[0076] and [0090] etc.), in which a rechargeable battery module (20 in Figures 12 and 13. Also refer Figures 3 and 4) can be included in the receiving device, and the rechargeable battery module is connected to a power tap (the battery is connected to a power tap at the right side via a diode D1, and “The design is such that if the voltage of battery 20 is high enough and leakage is small, as is usually the case, the level of line 66 will not be pulled low enough to be interpreted by the electrical receiver as an active (low level) state. If necessary, a charge current limitation may be included in the circuit”. Regarding battery triggered connection, Vantu et al discloses a scheme to use a rechargeable battery to active a connection, Vantu et al discloses “if a sensed voltage is above a predetermined threshold, (e.g., such as voltage from a battery included in the external device) switching logic 260 may determine the presence of an externally connected device. Further, switching logic 260 may use a combination of monitored current and voltage signals to determine if an external device is connected, fully 
Regarding a voltage regulator, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schemmann and Vantu et al and Nelson et al and Shimizu et al to the system/method of Shen so that the external power supply can be regulated to a desired power and the connection and power supply etc. can be activated by an internal rechargeable battery, and the system function is enhanced and the proper connection and power supply is properly ensured.
Regarding the slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage regulator with load switch) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al so that the ramp up time of the current from the power supply can be controlled, and the inrush current can be dropped, and the damage to the component can be avoided, and the system reliability can be enhanced.
2). With regard to claim 2, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the optical conversion device is a laser device driver (LDD) (Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal (driving current) to be supplied to the light emitting element”).
3). With regard to claim 3, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).

5). With regard to claim 5, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further 
6). With regard to claim 8, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. But, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly discloses wherein the rechargeable battery module further comprises a second voltage regulator to supply 5 volts to the 5V pin on the HDMI port.
However, as discussed in the claim 1 rejection, the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al teaches/suggests that a rechargeable battery module can be implemented in the second signal converter. And Shimizu et al discloses that the external power supply via the power tap supplies 5 volts to the 5V pin on the HDMI port (power tap 83/84, 93/94, A3/A4 and B3/B4 in the Figures 32, 34, 37, 39, 42, 44, 47 and 49; the VBUS (5V) or VBUS (EXT-VCC) is the 5V pin on the HDMI port). And, Nelson et al teaches “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts”. Since the rechargeable battery is initially used for the power supply, it is obvious to one skilled in the art that a voltage regulator is needed for the 
7). With regard to claim 9, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 1 and 8 above (refer to 112 rejection above). But, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly discloses wherein the rechargeable battery module is disconnected from the second voltage regulator after power is received from the power tap.
However, Schemmann teaches that the rechargrable battery can be determined when to be charged and when to supply a power to other components based on the connection status with a switch (SW in Figures 12 and 13; [0068] and [0080] etc.). And  Shimizu et al also teaches that a current detecting circuit (829 or 929 in Figures 34 and 39) can be used to detect current flow, and a switch (SW2 in Figures 34 and 39) can be used “for allowing or cutting off supply of current to a dummy load 820 from the power supply line 80b1. Opening and closing of the second switch 82b is controlled by the control circuit 827 with use of a control signal SW2_EN. Connection of the second connector 82 to the client device 52 serves as a trigger for the control circuit 827 to close the second switch 82b (i.e., to put the second switch 82b into an on state) so that supply of current from the power supply line 80b1 to the dummy load 820 is 
8). With regard to claim 10, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the rechargeable battery module is recharged by the power tap (Shen: power tap 4; and Figures 12 and 13 of Schemmann; also Schimizu teach the power tap).
9). With regard to claim 11, Shen discloses a method for operating an optical data interconnect system (Figures 1 and 2) for a source (e.g., signal source or “video 
providing a first HDMI compatible electrical connector (the first HDMI connector as shown in Figure 2,  which receives TMDS signals, and CEC SDA, SCL and HPD etc.) able to receive electrical signals (TMDS signals, and CEC SDA, SCL and HPD etc.) from the source; 
converting differential signals (TMDS signals) to optical signals using a first signal converter (22) connected to the first HDMI compatible electrical connector, the first signal converter including an optical conversion device (“electro-optic conversion” device); 
sending optical signals along at least one optical fiber (optical fiber cable 1) connected to the first signal converter; 
receiving optical signals and converting them to differential electrical signals (TMDS signals etc.) using electronics (“photo-electric conversion” electronics) in a second signal converter (32) connected to the at least one optical fiber; 
powering the second signal converter using a power module (the module for power supply device 4 in Figure 1) having a power tap (the tap 4, column 6 lines 48-52) connected to differential circuitry (column 6 lines 48-52, the tap 4 “for provide electric energy to the second HDMI connector 3”, that is, the power tap is connected to differential circuitry); and
providing a second HDMI compatible electrical connector (the second HDMI connector as shown in Figure 2, which passes TMDS signals, and CEC SDA, SCL and 
But, Shen does not expressly disclose: using a first voltage regulator connected to the power tap to provide power to the electrical signal amplifier, and using a rechargeable battery module able to trigger HDMI power activation of connected differential ports, the battery module being connected to the power tap; and Jiang et al also does not expressly disclose controlling a ramp up time of a current draw associated with the power module using a slew rate controller. 
Regarding the rechargeable battery module, Schemmann discloses a receiving device that can be used for HDMI signal transmission ([0003], [0027, [0038], [0050], [0074]-[0076] and [0090] etc.), in which a rechargeable battery module (20 in Figures 12 and 13. Also refer Figures 3 and 4) can be included in the receiving device, and the rechargeable battery module is connected to a power tap (the battery is connected to a power tap at the right side via a diode D1, and “The design is such that if the voltage of battery 20 is high enough and leakage is small, as is usually the case, the level of line 66 will not be pulled low enough to be interpreted by the electrical receiver as an active (low level) state. If necessary, a charge current limitation may be included in the circuit”. Regarding battery triggered connection, Vantu et al discloses a scheme to use a rechargeable battery to active a connection, Vantu et al discloses “if a sensed voltage is above a predetermined threshold, (e.g., such as voltage from a battery included in the external device) switching logic 260 may determine the presence of an externally connected device. Further, switching logic 260 may use a combination of monitored current and voltage signals to determine if an external device is connected, fully 
Regarding a voltage regulator, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schemmann and Vantu et al and Nelson et al and Shimizu et al to the system/method of Shen so that the external power supply can be regulated to a desired power and the connection and power supply etc. can be activated by an internal rechargeable battery, and the system function is enhanced and the proper connection and power supply is properly ensured.
Regarding controlling a ramp up time using a slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al so that the ramp up time of the current from the power supply can be controlled, and the inrush current can be dropped, and the damage to the component can be avoided, and the system reliability can be enhanced.
10). With regard to claim 12, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the optical conversion device is a laser device driver (LDD) (Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal ( driving current) to be supplied to the light emitting element”).
11). With regard to claim 13, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).

13). With regard to claim 15, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject 
14). With regard to claim 18, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. But, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly discloses wherein the rechargeable battery module further comprises a second voltage regulator to supply 5 volts to a 5V pin on a HDMI port.
However, as discussed in the claim 11 rejection, the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al teaches/suggests that a rechargeable battery module can be implemented in the second signal converter. And Shimizu et al discloses that the external power supply via the power tap supplies 5 volts to the 5V pin on the HDMI port (power tap 83/84, 93/94, A3/A4 and B3/B4 in the Figures 32, 34, 37, 39, 42, 44, 47 and 49; the VBUS (5V) or VBUS (EXT-VCC) is the 5V pin on the HDMI port). And, Nelson et al teaches “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate 
15). With regard to claim 19, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 11 and 8 above (refer to 112 rejection above). But, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly discloses wherein the rechargeable battery module is disconnected from the second voltage regulator after power is received from the power tap.
However, Schemmann teaches that the rechargrable battery can be determined when to be charged and when to supply a power to other components based on the connection status with a switch (SW in Figures 12 and 13; [0068] and [0080] etc.). And  Shimizu et al also teaches that a current detecting circuit (829 or 929 in Figures 34 and 39) can be used to detect current flow, and a switch (SW2 in Figures 34 and 39) can be used “for allowing or cutting off supply of current to a dummy load 820 from the power supply line 80b1. Opening and closing of the second switch 82b is controlled by the control circuit 827 with use of a control signal SW2_EN. Connection of the second connector 82 to the client device 52 serves as a trigger for the control circuit 827 to 
16). With regard to claim 20, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the rechargeable battery module is recharged by the power tap (refer Figures 12 and 13 of Schemmann; also Shen and Schimizu teach the power tap).

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al as applied to claims 1 and 11 above, and further in view of Lee et al (US 2006/0083518).
1). With regard to claims 6 and 16, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the first signal converter connected to the first HDMI compatible electrical connector further comprises a photodetector (Shen: photo-electric convertor; Nelson: photodiode, [0041] etc.; Shimizu: photodiode, [0080] and [0090] etc.), a VCSEL laser or LED diode (Nelson: [0042] etc.; Shimizu: [0080] and [0090] etc.).
But, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly show that the first signal converter comprises an encoder/decoder to receive and transmit optical signals.
However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figure 2 of Shen, the CEC, SDA and SCL etc. signals can be multiplexed and modulated onto an optical carrier, then it is obvious to one skilled in the art that signal conversion module 26 etc. has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency. 
2). With regard to claims 7 and 17, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al further discloses wherein the second signal converter connected to the second HDMI compatible electrical connector further comprises a photodetector (Shen: photo-electric convertor; Nelson: photodiode, [0041] etc.; Shimizu: photodiode, [0080] 
But, Shen and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Jung et al and Kaknecius et al do not expressly show that the second signal converter comprises encoder/decoder to receive and transmit optical signals.
However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figure 2 of Shen, the CEC, SDA and SCL etc. signals can be multiplexed and modulated onto an optical carrier, then it is obvious to one skilled in the art that signal conversion module 26 etc. has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from parallel electronic signals into a serial optical signal; a second circuit that decodes the serial optical signal and recreates the parallel electronic signals” ([0007]) and “Output selection in multiplexing circuit 410 operates at a frequency higher than the bit rate for pixel data. … If the three (Red, Green, and Blue) signals are combined, the total bit rate for pixel data is 4.8 Gbps (i.e., 1.6 Gbps.times.3), and the operating frequency of multiplexing circuit 410 should be greater than 4.8 GHz to serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 10,241,283) in view of Shimizu et al (US 2020/0233166) and Schemmann (US 2011/0129229) and Vantu et al (US 2009/0001938) and Jung et al (US 2017/0346306) and Kaknevicius et al (Kaknevicius et al: “Managing Inrush Current”, Texas Instruments Application Report, https://www.ti.com/lit/an/slva670a/slva670a.pdf?ts=1614450132107&ref_url=https%253A%252F%252Fwww.google.com%252F, May 2015).
1). With regard to claim 21, Shen discloses an optical data interconnect system (Figures 1 and 2) for a source (e.g., signal source or “video source”, column 2 line 28) and a sink (e.g., display, column 2 line 28), comprising: 
a first electrical connector (the first HDMI connector as shown in Figure 2,  which receives TMDS signals, and CEC SDA, SCL and HPD etc.) able to receive electrical signals (TMDS signals, and CEC SDA, SCL and HPD etc.) from the source; 
a first signal converter (22) connected to the first electrical connector and including electronics (“electro-optic conversion” electronics) for conversion of electrical signals (TMDS signals etc.) to optical signals (“the high-frequency signal transmission can be performed between the first HDMI connector 2 and the second HDMI connector 3 to implement electro-optical signal conversion process and the photo-electric signal 
at least one optical fiber (optical fiber cable 1) connected to the first signal converter; 
a second signal converter (32) connected to the at least one optical fiber and including electronics (“photo-electric conversion” electronics) for conversion of optical signals to electrical signals (column 5 line 39 to column 6 line 16 etc., “The first photo-electric conversion module 32 can convert the first optical signal into the first electric signal, and the converted electric signal is transmitted to the other of the preset electronic/electric products through the signal terminal group 31, so that the high-frequency signal transmission can be performed between the first HDMI connector 2 and the second HDMI connector 3 to implement electro-optical signal conversion process and the photo-electric signal conversion process for the four-channel high-speed differential pair TMDS signals, thereby achieving the objective of ultra high-definition long distance transmission for the first optical signal.”); 
a power module (the module for power supply device 4 in Figure 1) for the second signal converter including a power tap (the tap 4, column 6 lines 48-52) to provide power (column 6 lines 48-52, the tap 4 “for provide electric energy to the second HDMI connector 3”); 

But, Shen does not expressly disclose the power tap to provide power to an electrical signal amplifier, a rechargeable battery module able to trigger power activation of connected ports, the battery module being connected to the power tap; and Jiang et al also does not expressly disclose wherein the power module includes a slew rate controller, the slew rate controller configured to control a ramp up time of a current draw associated with the power module.
Regarding providing power to an electrical signal amplifier, Shimizu et al discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) to provide power to an electrical signal amplifier ([0080], [0090] and [0225] etc., “a transimpedance amplifier (TIA) which converts a current signal (photocurrent) supplied from the light receiving element 113 into a voltage signal (received signal)”)
Regarding the battery module, however, Schemmann discloses a receiving device that can be used for HDMI signal transmission ([0003], [0027, [0038], [0050], [0074]-[0076] and [0090] etc.), in which a rechargeable battery module (20 in Figures 12 and 13. Also refer Figures 3 and 4) can be included in the receiving device, and the rechargeable battery module is connected to a power tap (the battery is connected to a power tap at the right side via a diode D1, and “The design is such that if the voltage of battery 20 is high enough and leakage is small, as is usually the case, the level of line such as voltage from a battery included in the external device) switching logic 260 may determine the presence of an externally connected device. Further, switching logic 260 may use a combination of monitored current and voltage signals to determine if an external device is connected, fully charged, or not connected. Once switching logic 260 sends a control signal to set primary switch 250 to an off state, no current and/or power is consumed by charging device 200, as the open circuit formed by primary switch 250 does not allow power to be consumed on the primary side of AC to DC converter 230” ([0051]. Also refer to [0024] and [0044]); that is, a rechargeable battery module is able to trigger power activation of connected ports. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shimizu et al and Schemmann and Vantu et al to the system/method of Shen so that an amplifier is used to amplify the received signal to a desired level, and an internal rechargeable battery can be used to provide power initially, and the connection and power supply etc. can be activated by the internal rechargeable battery, and the system function is enhanced and the proper connection and power supply is properly ensured.
Regarding the slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Shen et al and Shimizu et and Schemmann and Vantu et al so that the ramp up time of the current from the power supply can be controlled, and the inrush current can be dropped, and the damage to the component can be avoided, and the system reliability can be enhanced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180005597 A1
US 20140250310 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 2, 2021